Citation Nr: 1127139	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-03 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDINGS OF FACT

1.  The Veteran's alleged in-service stressor is not credible and there is no corroborating evidence that such stressor occurred.

2.  There is no competent and credible evidence of a nexus between a post service psychiatric disorder and service.


CONCLUSION OF LAW

A psychiatric disorder, to include posttraumatic stress disorder, anxiety, and depression, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  A VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the United States Court of Appeals for the Federal Circuit held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim. Id.

The Board finds that VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the claims currently on appeal.  In a September 2003 letter, the Veteran was provided adequate notice as to the evidence needed to substantiate the claim for service connection, what evidence was to be provided by the appellant, and what evidence the VA would attempt to obtain on his behalf.  In a March 2006 letter, VA informed the Veteran how disability evaluations and effective dates are assigned once service connection has been awarded.  While the March 2006 letter was issued after the rating decision on appeal, VA readjudicated the claim for service connection for posttraumatic stress disorder in a December 2006 rating decision.  Thus, any timing error was harmless and not prejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

As to VA's duty to assist, VA has obtained service treatment and personnel records.  The Veteran's representative has alleged that the personnel records are not complete.  The Board does not find a basis to make the same conclusion.  VA requested that the entire personnel records be sent, and the National Personnel Records Center indicated they were sent.  VA attempted to obtain the hospital records from Elmendorf Air Force Base Hospital.  It wrote two letters to the facility itself without a response.  It subsequently sought the records from the National Personnel Records Center.  In November 2008, the National Personnel Records Center responded that it searched for records from 1971 to 1972 from that facility and no records were found.  In June 2010, the Veteran's representative noted that a memorandum regarding the unavailability of these records had not been associated with the claims file.  The Board finds that based upon VA's attempts to obtain the records from both the facility and the National Personnel Records Center and the negative reply from the National Personnel Records Center that the records do not exist.  The Board has laid out why it finds the records do not exist below (the Board concludes the alleged incident did not occur).  

VA had sent the Veteran's stressors to the U.S. Army and Joint Services Records Research Center (JSRRC) in an attempt to corroborate the stressor.  It responded that VA needed to obtain more detailed information and provided contact information.  In connection with JSRRC's recommendation, VA sought to obtain the criminal report from the Army Crime Records Center in January 2010.  In May 2010, VA received notice that they had no records of the alleged incident in their data bank.  See VA Form 21-0820, Report of General Information.  In September 2010, VA determined that the evidence was insufficient to request the JSRRC to corroborate the Veteran's alleged stressor.  See Memorandum.  The Board finds that VA has met its duty to assist in attempting to verify the Veteran's alleged stressor.

VA has obtained VA treatment records.  The Veteran submitted a private medical record.  In January 2006, the Veteran was afforded an informal conference with a Decision Review Officer.  A copy of that report is associated with the claims file.  Thereafter, the Veteran was scheduled to present testimony before a Decision Review Officer at the RO in July 2010.  However, the Veteran failed to report to that hearing.  The Veteran was then scheduled to present testimony before a Veterans Law Judge at a Central Office Board hearing in June 2011.  However, the Veteran failed to report to that hearing.  The Veteran subsequently submitted a written request to the Board for a new hearing and provided a reason for why he did not show up to the June 2011 central office hearing.  See 38 C.F.R. § 20.702(d) (2010).

A motion for a new hearing date following a failure to appear for a scheduled hearing must be submitted in writing within 15 days of the originally-scheduled hearing and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  Id.

The undersigned was the presiding judge for the June 2011 hearing and finds that the Veteran has not established good cause for his failure to report for that hearing.  Id.  Specifically, he claims he had an exacerbation of irritable bowel syndrome, which prevented him from leaving his house.  While that fact explains why the Veteran did not appear for the hearing, it does not explain why a timely request for a new hearing date could not have been submitted, as the Veteran was not prevented from picking up the phone and informing the Board of why he would be unable to attend the hearing that day.  Had the Veteran contacted the Board on the day of the hearing and explained why he was not at the hearing, the Board would have likely found both good cause for the failure to report and why a timely request for a new hearing date could not have been submitted before the hearing.  Because the latter standard has not been met, the Veteran's request for a new Board hearing is denied.  Id.

Along with the Veteran's request for a new hearing, he submitted VA treatment records; however, the records are duplicative of evidence already in the claims file.  Thus, the Board does not need to remand the claim for initial consideration of that evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).

VA did not provide the Veteran with an examination in connection with the claim for service connection, and the Board finds that VA was not required to provide the Veteran with an examination.  In disability compensation claims, the Court has held that the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2).

The Board finds that the alleged stressor did not occur, and thus, there is a lack of credible evidence of either an in-service event or evidence that posttraumatic stress disorder may be due to service.  The reasons follow.

The gist of the Veteran's story is that in December 1971, he and three other white soldiers were beat up by black soldiers on a bus and that he was treated at a hospital for his injuries and could not see because his eyes were so swollen.  The Veteran's story, however, has changed, which has caused the Board to find that the Veteran's description of what happened is not credible.  For example, in May 2003, the Veteran alleged that the bus driver would not stop the bus but that he eventually stopped the bus and the Veteran was able to get off the bus and was "hospitalized."  He stated that one man had died as a result of the attack.  See May 16, 2003, VA treatment record.  In September 2004, the Veteran alleged he was thrown out of the bus while the bus was still moving, which is a different story than he told the VA examiner in May 2003.  See Posttraumatic stress disorder questionnaire, received in September 2004.  In January 2008, the Veteran alleged that he jumped off the bus, which is yet another change in the description of what happened in service.  See VA Form 21-0781a, dated January 2008.  In the September 2004 and January 2008 statements, the Veteran stated he was treated at the hospital and released.  In the May 2003 statement, the Veteran stated he was hospitalized, which the Board finds is a different account.  Since the May 2003 report, the Veteran has not alleged again that a person died as a result of the assaults, which is a significant fact.  These inconsistent statements damage the Veteran's credibility.  

Adding to the Board's finding that the Veteran's allegation of what happened in service is not credible are the facts provided by the Veteran in the service treatment records, which would have been contemporaneously with his service and the incident in question.  In a November 1973 Report of Medical History completed by the Veteran at that time, when asked if he had ever been a patient in a hospital, he checked yes and reported it was a result of a shot reaction and the hospital was Fort Dix Army Hospital.  Thus, the Veteran did not report having been treated at the Elmendorf Air Force Base Hospital following a beating he sustained.  His failure to report that treatment is evidence against a finding that the stressor occurred.  Additionally, when asked if he ever had any illness or injury other than those already noted, the Veteran checked, "No."  Thus, this would have been another opportunity that had the Veteran sustained the injuries he claims he sustained in December 1971, he would have reported the injuries.  The Veteran claims his eyes were swollen shut and that he had bruises on his body for a month, and yet he failed to provide information about these facts at service separation.  The reason the treatment at the hospital or alleged injuries are not reported in this report is because the alleged assault did not occur.

The Board is aware that the Veteran checked, "Yes" to ever having or having then broken bones; however, he had checked, "Yes" at entrance into service on having a history of broken bones and reported having had a fractured collar bone prior to service.  The Board finds that the reason the Veteran reported, "Yes" to the history of broken bones at service separation was for the same reason he reported it at service entrance (he, in fact, had a medical history of broken bones).  The Veteran alleged his eyes were swollen shut and that it took several days before he could see again and yet he failed to report any past medical history "eye trouble."  Not being able to see would have been indicative of a medical history of eye trouble.  Lastly, the Veteran claims he became fearful after the December 1971 incident, which caused him to develop a skin condition in service, yet when asked if he ever had or had then "Depression or excessive worry" or "Nervous trouble of any sort," the Veteran checked, "No."  Thus, with all the opportunities the Veteran had to report the December 1971 incident at service separation, he failed to do so.  The only reasonable conclusion is that such incident did not happen.

The Board is aware the Veteran reported a medical history of skin disease at service separation; however, he also reported that same medical history at service entrance.  The Board does not find that such report of medical history is evidence that the alleged stressor occurred.

For the above reasons, the Board finds that the in-service event described by the Veteran did not happen.  Thus, element (2)-evidence establishing that an event, injury, or disease occurred in service-has not been met.  Along these lines because the Board finds that element (2) has not been met, it also finds that element (3)-an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service-cannot be met either because any allegation that posttraumatic stress disorder or any other psychiatric disorder may be due to service must rely on statements provided by the Veteran, which statements are rejected because they are not credible.  

Because the Veteran does not meet at least one of the necessary criteria to warrant an examination in connection with the claim for service connection for a psychiatric disorder, VA is not obliged to afford the Veteran a VA examination in connection with these claims.  See McLendon, 20 Vet. App. at 81-86.

In sum, the Board concludes that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes his written contentions, service treatment records, service personnel records, VA medical records, and a private medical record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 12, 2010).  This liberalized regulation does not apply in this case, however, since the appellant is not claiming a stressor based on fear of hostile military or terrorist activity.

In non-combat cases of posttraumatic stress disorder involving an allegation of personal assault, more particularized evidence is required to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression and anxiety.  The reasons follow.

As stated above, the Board concludes the appellant's allegation of an in-service stressor is not credible for all the reasons described above.  The Veteran has been provided multiple diagnoses of posttraumatic stress disorder based upon his alleged in-service stressor.  If, however, the alleged stressor is not credible, then the appellant cannot meet all the criteria for entitlement to service connection for posttraumatic stress disorder.  38 C.F.R. § 3.304(f).  Stated differently, without probative and credible evidence of an in-service stressor, entitlement to service connection for posttraumatic stress disorder is not warranted.

As to the diagnoses of depression and anxiety, as shown in Dr. Hsu's letter, there is no competent evidence that either or both diagnoses are attributable to service.  Even if a medical professional attributed a psychiatric disorder diagnosis to service, it would be based upon history reported by the Veteran, which history of an in-service attack is rejected.  The Veteran specifically denied any psychiatric symptoms at service discharge.  He failed to report treatment at a hospital in Alaska, when he claims he sustained a severe beating.  The Board accords the facts the Veteran reported at that time high probative value, as they were reported contemporaneously with service.  

The Board is aware that the service personnel records show the Veteran was absent without leave in October 1973.  Because both the contemporaneous evidence and the post service evidence (the Veteran's inconsistent statements) are overwhelmingly against the claim, the Board finds no basis to conclude that this behavior was the result of the alleged beating.  The other service personnel records showing the Veteran was not working up to his potential also fall under this conclusion.  If the Veteran was having psychiatric symptoms at that time, why did he not, under penalty of perjury, report such feelings in the Report of Medical History completed at separation?  It was not as though the Veteran checked, "No" to all the questions.  He checked, "Yes" to multiple questions.  The Board finds that had the Veteran been experiencing psychiatric symptoms at service separation, he would have reported such in the Report of Medical History.  More important than the lack of report of psychiatric symptoms is the lack of report of treatment for the alleged injuries the Veteran sustained during the beating-both the physical injuries and the fact that he was treated at a facility in Alaska.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is invoked only where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant 's claim for all the reasons described above.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied. 


ORDER

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


